Filed 10/26/18                                      Case 18-90258                                               Doc 225



                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA


           In re                                           )   Case No. 18-90258 - E - 7
           Andreas Abramson,                               )   Docket Control No. MF-6
                     Debtor.                               )   Document No. 207
                                                           )   Date: 10/25/2018
                                                           )   Time: 10:30 AM
                                                           )   DEPT: E



                                                         Order



           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.
                  The Motion to Intervene filed by Bernadette Cattaneo ("Movant") having been presented
           to the court, and upon review of the pleadings, evidence, arguments of counsel, and good cause
           appearing,
                  IT IS ORDERED that the Motion is granted and Bernadette Cattaneo is a party to this
           Contested Matter aligned with Creditor. Ms. Cattaneo intervention is allowed to permit her to
           protect her interests as a co-obligor on the claim of Creditor. Such participation will be in the
           context of such rights and interests, and not permitted as duplicative, unnecessarily cumulative,
           or inappropriate "double teaming" in the presentation of Creditor’s rights and interests at issue.


                   October 26, 2018




           [207] - Motion/Application to Intervene [MF-6] Filed by Creditor Bernadette F. Cattaneo (msts)
